                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DENIS ELKAZ,                                       )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )   Case No. 18-CV-2167-SMY
                                                    )
 JAMES PATRICK RANSPOT and                          )
 MELTON TRUCK LINES, INC.,                          )
                                                    )
                         Defendants.                )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court are 74 motions in limine filed by Defendant (Doc. 97). The

purpose of a motion in limine is to allow the trial court to rule on the relevance and admissibility

of evidence before it is offered at trial. See Luce v. United States, 469 U.S. 38, 41, n.4

(1984)(“although the Federal Rules of Evidence do not explicitly authorize in limine

rulings, the practice has developed pursuant to the district court's inherent authority

to manage the course of trials”). It serves to “aid the trial process by enabling the court to

rule in advance of trial on the relevance of certain forecasted evidence, as to issues that are

definitely set for trial, without lengthy argument at, or interruption of, the trial.” Wilson v.

Williams, 182 F.3d 562, 566 (7th Cir. 1999) (citing Palmieri v. Defaria, 88 F.3d 136, 141 (2nd

Cir. 1996). Often, however, the better practice is to wait until trial to rule on objections,

particularly when admissibility substantially depends upon facts which may be developed there.

Jonasson v. Lutheran Child and Family Services, 115 F.3d 436, 440 (7th Cir. 1997).

       Clearly, Defendants did not keep these principals in mind when filing their motions in

limine. Instead, in many instances, they have employed this useful tool to interpose frivolous

                                            Page 1 of 12
requests and unnecessarily expend judicial resources. It is wholly unnecessary to seek a ruling

from the Court that essentially directs the parties to comply with the Federal Rules of Civil

Procedure and Evidence. Likewise, vague, generic, boilerplate, and expansive motions in

limine serve no purpose – nor do motions in limine that are unsupported by case law.

       Moreover, many of Defendants’ 74 motions in limine could have been resolved by the

parties prior to bringing them to the Court’s attention. But Defendants’ tactics were matched

by Plaintiff’s unreasonable failure to concede those motions that seek to exclude obviously

irrelevant material. For these reasons, Defendants’ Motions in Limine 1, 2, 3, 7, 8, 62, 63, 64,

65, 66, 67, 68, 69, 71, 72, 73, and 74 are DENIED as frivolous.

       The Court rules as follows on the remaining motions in limine:

                                       Motion in Limine 4

       Defendants seek to exclude testimony by Plaintiff about what medical providers have

told him regarding his condition. Plaintiff may certainly testify about his symptoms and future

course of treatment based on his own knowledge. But he may not testify about what medical

providers told him regarding his diagnosis and medical condition. To that extent, this motion

is GRANTED.

                                       Motion in Limine 5

       Defendants seek to exclude evidence of Plaintiff’s diagnoses, the causes of his

conditions, or his future treatment other than through evidence from a medical expert. Plaintiff

may testify about the symptoms he experienced following the accident, whether he had those

symptoms before the accident, and what treatment he has received for his claimed injuries. As

far as a prohibition against Plaintiff testifying with respect to possible future medical treatment,

he may testify that a doctor has recommended treatment or that he is going to have certain

                                            Page 2 of 12
treatment. He cannot however opine that the accident caused his injuries or his need for future

treatment; that is in the realm of expert testimony. With that caveat, this motion is DENIED.

                                      Motion in Limine 6

       Defendants seek to exclude evidence of unsubstantiated work restrictions allegedly

placed upon Plaintiff by a physician or a healthcare provider. Plaintiff may testify as to any

limitations that he experienced which he relates to his injuries. To that extent, this motion is

DENIED.

                                      Motion in Limine 9

       Defendants seek to exclude any evidence regarding Plaintiff’s alleged concussion and

incontinence. This motion is related to anticipated testimony by Dr. Patel and should have been

the subject of a Daubert motion, which has not been filed. If Dr. Patel testifies about an alleged

concussion and gives an opinion regarding causation or incorporates in his opinions other

medical records that refer to such, they are not excludable. Accordingly, this motion is

DENIED.

                                     Motion in Limine 10

       Defendants seek to exclude the photographs of the damage to the vehicles involved in

the accident. Defendants argue that liability is admitted and as a result, the damage to the

vehicles is irrelevant. The damage to the vehicles demonstrates the nature and extent of the

accident and the amount of force involved, which is relevant to the disputed issue of the

proximate cause of Plaintiff’s claimed injuries. This motion is DENIED.

                                     Motion in Limine 11

       Defendants seek to exclude the video footage recorded from Defendants’ truck. For the

same reasons noted in the Court’s ruling on MIL 10, such evidence, to the extent it shows

                                            Page 3 of 12
damage to the vehicles immediately following the accident, is relevant. This motion is

DENIED.

                                    Motion in Limine 12

       Defendants seek to exclude evidence of any traffic citations that may have been issued

to Defendant Ranspot. Such evidence is irrelevant and immaterial to the issues of proximate

cause and damages. Accordingly, this motion is GRANTED.

                                    Motion in Limine 13

       Defendants seek to exclude an Illinois Traffic Crash Report of the accident. The Report

is not relevant to proximate cause and/or damages. Accordingly, this motion is GRANTED.

                                    Motion in Limine 14

       This motion is GRANTED without objection.

                                    Motion in Limine 15

       Defendants seek to exclude a training video of the accident used by Defendant Melton

to train its employees. This evidence is irrelevant and immaterial. Accordingly, this motion is

GRANTED.

                                    Motion in Limine 16

       Defendants seek to exclude evidence that Defendant Ranspot met with or communicated

with Melton employees regarding the accident. This evidence is irrelevant and immaterial.

Accordingly, this motion is GRANTED.

                                    Motion in Limine 17

       Defendants seek to exclude any comments or statements made by any Melton employee

regarding the “serious-looking” nature of the accident. Such evidence is irrelevant and

immaterial. Accordingly, this motion is GRANTED.

                                          Page 4 of 12
                                     Motion in Limine 18

       Defendants seek to exclude evidence that Ranspot falsified records including logbooks.

This evidence is irrelevant and immaterial. Accordingly, this motion is GRANTED.

                                         Motion in Limine 19

       Defendants seek to exclude evidence that they did not produce all or some of the records

Plaintiff requested. Whether all records requested were produced is a discovery issue – not an

evidentiary issue. Accordingly, this motion is GRANTED.

                                     Motion in Limine 20

       This motion is GRANTED without objection.

                                     Motion in Limine 21

       Defendants seek to exclude evidence of Ranspot’s employment history after the

accident, including the fact that he is no longer employed by Melton. This evidence is irrelevant

and immaterial. Accordingly, the motion is GRANTED.

                                         Motion in Limine 22

       This motion is GRANTED without objection.

                                     Motion in Limine 23

       Defendants seek to exclude evidence regarding the status of Ranspot’s commercial

license following the accident. This evidence is irrelevant and immaterial. Accordingly, this

motion is GRANTED.

                                         Motion in Limine 24

       Defendants seek to exclude evidence that Ranspot operated any type of commercial

motor vehicle without having first obtained his commercial driver’s license. This evidence is

irrelevant and immaterial. Accordingly, this motion is GRANTED.

                                           Page 5 of 12
                                        Motion in Limine 25

       Defendants seek to exclude evidence that Ranspot failed any portion of any test to obtain

his commercial driver’s license. This evidence is irrelevant and immaterial to causation and/or

damages. Accordingly, the motion is GRANTED.

                                    Motion in Limine 26

       Defendants seek to exclude evidence of Ranspot’s operation of a commercial motor

vehicle or 18-wheeler following the subject accident.        This evidence is irrelevant and

immaterial. Accordingly, this motion is GRANTED.

                                    Motion in Limine 27

       This motion is GRANTED without objection.

                                    Motion in Limine 28

       This motion is GRANTED without objection.

                                    Motion in Limine 29

       This motion is GRANTED without objection.

                                    Motion in Limine 30

       This motion is GRANTED without objection.

                                    Motion in Limine 31

       Defendants seek to exclude evidence that Ranspot sustained injuries or experienced

symptoms as a result of the subject accident. Defendants argue that Ranspot did not place his

medical condition at issue and that it is irrelevant to this case. To the extent that Defendants

are disputing the nature and extent of Plaintiff’s injuries and causation, some evidence of

Ranspot’s injuries is relevant and probative of the force of the accident. The relevance

probative value of particular evidence will be determined at trial. Accordingly, this motion is
                                           Page 6 of 12
DENIED.

                                    Motion in Limine 32

       Defendants seek to exclude evidence of Ranspot’s medical condition. Again, to some

limited degree, the extent of Ranspot’s injuries is relevant. The relevance and probative value

of particular evidence will be determined at trial. Accordingly, this motion is DENIED.

                                        Motion in Limine 33

       Defendants seek to exclude evidence that Ranspot’s contact lenses fell out as a result of

the accident. For the same reasons set forth above as to MIL 31, the relevance and probative

value of particular evidence will be determined at trial. Accordingly, this motion is DENIED.

                                    Motion in Limine 34

       Defendants seek to exclude evidence that Ranspot was unable to walk or had difficulty

walking or standing after the accident. For the same reasons set forth above as to MIL 31, the

relevance and probative value of particular evidence will be determined at trial. Accordingly,

this motion is DENIED.

                                    Motion in Limine 35

       Defendants seek to exclude evidence that Ranspot fell to the ground or was on the

ground after the accident. For the same reasons set forth above as to MIL 31, the relevance

and probative value of particular evidence will be determined at trial. Accordingly, this motion

is DENIED.

                                    Motion in Limine 36

       Defendants seek to exclude evidence that Ranspot had difficulty freeing himself from

his vehicle or was pinned inside after the accident. For the same reasons set forth above as to

MIL 31, the relevance and probative value of particular evidence will be determined at trial.

                                           Page 7 of 12
Accordingly, this motion is DENIED.

                                     Motion in Limine 37

       Defendants seek to exclude evidence that Ranspot went to an emergency room or

hospital or was transported after the accident. For the same reasons set forth above as to MIL

31, the relevance and probative value of particular evidence will be determined at trial.

Accordingly, this motion is DENIED.

                                     Motion in Limine 38

       Defendants seek to exclude evidence that Ranspot used crutches or other assistive

devices after the accident. This evidence goes beyond that which is probative of the nature,

extent, and causation of Plaintiff’s injuries and is therefore irrelevant and immaterial.

Accordingly, this motion is GRANTED.

                                         Motion in Limine 39

       Defendants seek to exclude evidence of medical treatment Ranspot received prior to the

accident. This evidence is irrelevant and immaterial. Accordingly, this motion is GRANTED.

                                         Motion in Limine 40

       This motion is GRANTED without objection.

                                     Motion in Limine 41

       This motion is GRANTED without objection.

                                     Motion in Limine 42

       Defendants seek to exclude evidence of Melton’s policies, including policies related to

discipline, accidents, driving, and/or airlifting. Melton’s policies are irrelevant and immaterial

to the cause or extent of Plaintiff’s injuries and damages. Accordingly, this motion is

GRANTED.

                                            Page 8 of 12
                                         Motion in Limine 43

       Defendants seek to exclude evidence that Ranspot negligently and carelessly failed to

observe the highway. Liability is not at issue, and this evidence is irrelevant and immaterial to

causation and/or damages. Accordingly, this motion is GRANTED.

                                     Motion in Limine 44

       Defendants seek to exclude evidence that Ranspot was distracted prior to the accident.

Liability is not at issue, and this evidence is irrelevant and immaterial to causation and/or

damages. Accordingly, this motion is GRANTED.

                                     Motion in Limine 45

       Defendants seek to exclude evidence that Ranspot negligently and carelessly failed to

drive at an appropriate speed. Liability is not at issue, and this evidence is irrelevant and

immaterial to causation and/or damages. Accordingly, this motion is GRANTED.

                                     Motion in Limine 46

       Defendants seek to exclude evidence that Ranspot drove over the speed limit. Liability

is not at issue, and this evidence is irrelevant and immaterial to causation and/or damages.

Accordingly, this motion is GRANTED.

                                     Motion in Limine 47

       Defendants seek to exclude evidence that Ranspot was speeding. Liability is not at

issue, and this evidence is irrelevant and immaterial to causation and/or damages. Accordingly,

this motion is GRANTED.

                                     Motion in Limine 48

          Defendants seek to exclude evidence that Ranspot was speeding and failed to stop.

Liability is not at issue, and this evidence is irrelevant and immaterial to causation and/or

                                           Page 9 of 12
damages. Accordingly, this motion is GRANTED.

                                          Motion in Limine 49

       Defendants seek to exclude evidence that Ranspot negligently failed to keep a lookout.

Liability is not at issue, and this evidence is irrelevant and immaterial to causation and/or

damages. Accordingly, this motion is GRANTED.

                                      Motion in Limine 50

       Defendants seek to exclude evidence that Ranspot negligently and carelessly failed to

use due care and caution. Liability is not at issue, and this evidence is irrelevant and immaterial

to causation and/or damages. Accordingly, this motion is GRANTED.

                                      Motion in Limine 51

       Defendants seek to exclude evidence that the Defendants previously denied liability.

This evidence is irrelevant and immaterial. Accordingly, this motion is GRANTED.

                                      Motion in Limine 52

       This motion is GRANTED without objection.

                                      Motion in Limine 53

       Defendants seek to exclude evidence that Plaintiff’s recovery will be shared by his

attorney or others. This evidence is irrelevant and immaterial. Accordingly, this motion is

GRANTED.

                                      Motion in Limine 54

       Defendants seek to exclude argument that the jury should apply the “Golden Rule.”

This motion is GRANTED.

                                          Motion in Limine 55

       Defendants seek to exclude argument that the jury should send a message. There is no

                                           Page 10 of 12
claim for punitive damages. Accordingly, this motion is GRANTED.

                                    Motion in Limine 56

       Defendants seek to exclude any evidence that Plaintiff is or may be under a financial

burden or hardship. This request is overbroad; Plaintiff may certainly introduce evidence to

support his claims for lost wages and medical expenses, and that evidence in-and-of-itself may

suggest that Plaintiff is under a financial burden or hardship. To that extent, this motion is

DENIED.

                                    Motion in Limine 57

       Defendants seek to exclude statements that their attorneys are “corporate” or “big firm”

lawyers. This motion is DENIED.

                                    Motion in Limine 58

       Defendants seek to exclude evidence of Melton’s net worth or financial condition. As

there is no claim for punitive damages, such evidence is irrelevant. Accordingly, this motion

is GRANTED.

                                    Motion in Limine 59

       Defendants seek to exclude evidence of their insurance coverage. This evidence is

irrelevant and immaterial. Accordingly, this motion is GRANTED.

                                        Motion in Limine 60

       This motion is GRANTED without objection.

                                        Motion in Limine 61

       Defendants seek to exclude evidence or comments relevant to a time span being broken

down into smaller units. This motion is unsupported by case authority and is DENIED.



                                         Page 11 of 12
                         Motion in Limine 70

This motion is GRANTED without objection.

IT IS SO ORDERED.

DATED: June 21, 2021



                                        STACI M. YANDLE
                                        United States District Judge




                              Page 12 of 12
